Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her employment as an alcohol abuse counselor in the Bronx and moved to Georgia, citing the excessive cost of living as her reason for separating from her employment and relocating. Following a hearing, claimant’s application for unemployment insurance benefits was denied on the ground that she voluntarily left her employment without good cause. Upon administrative review, the Unemployment Insurance Appeal Board affirmed. Claimant now appeals.
While claimant testified that she was unable to find an affordable residence where she and her two children could reside, she candidly admitted that her search was limited to the Bronx and that she did not attempt to locate affordable housing within a reasonable commuting distance from her place of employment (see Matter of Wright [Commissioner of Labor], 295 AD2d 785, 786 [2002]; Matter of Johnson [Commissioner of Labor], 295 AD2d 784, 785 [2002]; Matter of Mashnouk [Sweeney], 247 AD2d 811, 812 [1998]). Additionally, claimant’s assertion that her depression and anxiety affected her ability to perform her job is not supported by the record inasmuch as claimant admitted that she was not advised by a healthcare provider to quit her job (see Matter of Snyder [Hudacs], 201 AD2d 813, 814 [1994]). Under these circumstances, we find that there is substantial evidence in the record to support the Board’s conclusion that claimant left her employment for personal and noncompelling reasons.
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.